Citation Nr: 0621274	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  98-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 3, 1988 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Neal A. Conners, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1984 to July 1985.  

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which granted an effective date of 
March 3, 1988 for the veteran's service-connected 
schizoaffective disorder.  

In a decision dated April 30, 1999, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than March 3, 1988 for the grant of service connection for 
the veteran's schizoaffective disorder.  The veteran appealed 
the Board's April 1999 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  Representatives of 
Secretary of VA initially filed for summary affirmance; 
however, after the Court ordered the Secretary in June 2001 
to show cause why the Court should not remand the Board 
decision in light of the (then recent) enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000, the Secretary acquiesced to a remand.  An Order of the 
Court dated October 29, 2001 vacated the Board's April 1999 
decision and remanded the veteran's claim.

In a decision dated May 24, 2002, the Board again denied the 
veteran's claim of entitlement to an effective date earlier 
than March 3, 1988 for the grant of service connection for 
the veteran's schizoaffective disorder.  The veteran again 
appealed to the Court.  

In August 2003, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties noted that the duty to notify had not been 
appropriately satisfied in the veteran's case, specifically 
as to which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  See the August 
2003 Joint Motion for Remand, page 3.  An Order of the Court 
dated August 28, 2003 granted the motion and remanded the 
veteran's claim for readjudication consistent with the Joint 
Motion for Remand.

In March 2004, the Board remanded the claim for further 
procedural development.  After noncompliance with the March 
2004 remand instructions, the case was again remanded by the 
Board in September 2004.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  The case has been returned 
to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  A July 2, 1987 discharge report for the veteran's 
hospitalization for schizoaffective disorder notes that he 
had begun the process of securing VA benefits for his 
psychiatric disability.

2.  A claim by the veteran for service connection for a 
"nervous condition" was received on March 3, 1988.


CONCLUSION OF LAW

The criteria for an effective date of July 2, 1987 for the 
grant of service connection for schizoaffective disorder have 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned March 3, 1988 for service 
connection for a psychiatric disability.

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.  Since the Court's remands have dealt exclusively 
with the VCAA, the Board's inquiry will initially be focused 
in that direction.
  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio, 
supra.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of his claim in a letter from the RO dated 
January 12, 2006, whereby the veteran was advised of the 
provisions relating to the VCAA.  The Board observes that the 
veteran was informed of the relevant law and regulations 
pertaining to his claim in the January 2006 VCAA letter, 
which detailed the evidentiary requirements for earlier 
effective dates.  

[The Board notes in passing there are other VCAA letters of 
record; however, as detailed in the procedural history above 
these letters have been deemed insufficient in terms of VCAA 
compliance by both the Board and the Court and will be 
discussed no further.]  

Specifically, the veteran was advised in the January 2006 
VCAA letter that VA is responsible for obtaining relevant 
records from any Federal agency, including service records, 
records from SSA and any VA treatment records.  With respect 
to private treatment records, the January 2006 VCAA letter 
informed the veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  The letter included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and asked that the veteran complete this release 
so that VA could obtain these records on his behalf.  The 
January 2006 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in the January 2006 VCAA letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.

The Board notes that the January 2006 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in April 1997.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in April 1997 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the January 2006 VCAA letter and his claim was readjudicated 
in the March 2006 supplemental statement of the case, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With respect to this claim for an earlier effective date, 
Dingess has already been satisfied, as the veteran has 
already been provided notice as to element (5) in the January 
2006 VCAA letter.  Specifically, the letter noted: "To 
establish entitlement to an earlier effective date for the 
grant of service connection for your service-connected 
disability, the evidence must show that you had a claim 
pending from an earlier date or that you filed a timely 
appeal regarding a previous decision which is still pending 
or that there was a clear and unmistakable error in a prior 
decision."  All of the other Dingess elements are irrelevant 
to his case.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Notwithstanding the above, as will be explained below, the 
facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the earlier effective date issue here on appeal.  Application 
of pertinent provisions of the law and regulations will 
determine the outcome.

The Board additionally observes that the veteran is 
represented by an attorney, who is presumably familiar with 
the provisions of the VCAA.  Moreover, it is evident from the 
lengthy appellate history of this case, involving as it does 
two previous Court remands based exclusively on the VCAA, 
that the veteran and his counsel are or should be amply aware 
of the provisions of the VCAA.  Moreover, the outcome of the 
earlier effective date case hinges upon evidence which has 
been in the record for many years.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).
 

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore the Board finds 
the VCAA's duty to assist is inapplicable to this case.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
The veteran declined the option of a personal hearing on his 
February 1998 substantive appeal (VA Form 9).

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  If 
the claim is received within one year after separation from 
service, the effective date shall be the day following 
separation from active service.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2005).

Analysis

Preliminary comments

As was described in the Introduction, this case was 
previously before the Court on two occasions.  The Board 
further observes that this case was remanded by the Court 
with no comments as to the Board's substantive decisions on 
the merits of the claim.  The two Court remands were based 
exclusively on the VCAA, which as discussed above hinges on 
preliminary notice and development.  VCAA compliance has been 
discussed by the Board at length above.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's previous handling 
of the merits of this case, such would have surfaced so that 
any deficiencies in the Board's analysis could be identified 
and corrected.  Nonetheless, the Board has carefully reviewed 
the record on a 
de novo basis, pursuant to Fletcher, supra.

Discussion

In an October 1988 rating decision, the RO granted 
entitlement to service connection for schizoaffective 
disorder, effective March 3, 1988.  The current appeal arises 
from the veteran's disagreement with the effective date 
assigned.  

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefore.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for a 
nervous condition was filed after the veteran left military 
service, July 19, 1985, and before the current effective date 
of the award in question, March 3, 1988.  

The Board has carefully reviewed the file and has identified 
two records which may be arguably considered to be informal 
claims of entitlement to service connection prior to the 
claim received on March 3, 1988.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The first such is a December 1985 medical certificate, which 
notes the veteran's request for a medical evaluation for 
disability benefits.  As noted in the law and regulations 
section above, any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  See 38 C.F.R. § 3.155 
(2005), supra.  This regulation contemplates that a formal 
claim will be filed within one year of receipt of the 
informal claim, i.e. by December 1986.    However, the 
veteran filed his initial formal claim for service connection 
in March 1988, which is not within the requisite one-year 
period; accordingly, the veteran is not entitled to an 
earlier effective date based on the December 1985 record.  

The second record that may be considered an informal claim 
for benefits is the veteran's July 2, 1987 hospitalization 
discharge report.  This report notes that the veteran had 
"begun the process of securing a VA income due to his 
disability."  This is not precisely true, since the veteran 
had not filed a claim of entitlement to service connection at 
that time.  In any event, the Board finds that this document 
satisfies the requirements of 38 C.F.R. § 3.155 and may be 
considered an informal claim.  There was a formal claim which 
was filed within one year of receipt of the July 1987 
informal claim, namely the March 1988 claim which forms the 
basis for the currently assigned effective date.  Because the 
veteran filed his initial claim for benefits in March 1988, 
within the requisite one-year period, the Board finds that he 
is entitled to an effective date of July 2, 1987, the date of 
the informal claim.

Thus, based upon a complete review of the evidence on file, 
and for reasons and bases expressed above, the Board finds 
that July 2, 1987 is the earliest effective date assignable 
for service connection for schizoaffective disorder.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The veteran and his attorney offer two arguments to support 
the veteran's contention that his effective date for service 
connection should go back to his discharge from military 
service in July 1985.  The Court did not address these 
arguments, and the Board therefore assumes they were 
considered to be without merit.  See Fugere, supra.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case].  However, for 
the sake of completeness the Board will address each argument 
in turn.  

The veteran and his attorney contend that he was too mentally 
ill to file a claim for service connection prior to March 3, 
1988, and that he should not be penalized for such.  See the 
veteran's February 1998 substantive appeal; see also the June 
1998 RO hearing transcript, pages 6-8.  

In essence, the veteran's attorney has contended that all VA 
filing dates should be tolled because of the veteran's mental 
state.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 
2004) [holding that equitable tolling should be applied if a 
claimant's mental incompetence "rendered him incapable of 
'rational thought or deliberate decision making,' or 
'incapable of handling his own affairs or unable to function 
in society'"].  The question thus becomes one of the 
veteran's mental competence in 1985.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."

There is no evidence of record that the veteran was deemed to 
be mentally incompetent when he was medically discharged from 
the service in July 1985, or that he was so incapacitated by 
mental illness that he could not manage his affairs, to 
include filing a claim for benefits.  The veteran's service 
medical records, although demonstrating that the veteran was 
not fit for military service due to schizoaffective disorder, 
do not portray him as being incapable of rational thought.  
On the contrary, April 1985 Medical Board proceedings read in 
pertinent part as follows:  "The Board is of the opinion 
that the patient is mentally capable of handling his medical, 
legal and financial affairs." 

The Board is of course aware that the veteran was profoundly 
mentally ill during the period immediately prior to being 
separated from service.  To demonstrate the severity of his 
mental illness at the time of his discharge, the veteran 
submitted a June 1998 statement VA staff psychiatrist J.E.D., 
who reviewed the veteran's medical records from 1985 and 
confirmed the presence of schizophrenia; this statement, 
however, does not indicate that the veteran was unable to 
manage his affairs due to his psychiatric disease.  In fact, 
the more contemporaneous findings of the April 1985 Medical 
Board specifically consider this issue and find otherwise, as 
noted above.  

Additionally, the July 1985 hospitalization report prior to 
the veteran's discharge notes that the veteran was oriented 
to time, place, person and purpose at hand, and evidenced no 
delusions or hallucinations.  There was no gross deficit in 
the cognitive area, and he evidenced fair judgment and 
minimal insight.  R.S., M.D., chief of psychiatry at the VA 
facility where the veteran was hospitalized, indicated upon 
the veteran's release he would be capable of returning to his 
pre-hospital activities immediately, and had no restrictions 
on his physical activity.  

The Board thus places greater weight of probative value on 
these more contemporaneous records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Accordingly, the contemporaneous evidence of record does not 
reflect the profound mental illness now contended by the 
veteran and his attorney, which is required under Barrett.

The veteran's attorney points to treatment records dated in 
July 1985, where social worker R.V. indicated the veteran 
"does not appear to think or allow himself to think in a 
cause and effect manner."  See the May 2000 Appellant's 
Brief, pages 4-5.  However, R.V.'s statement does not 
indicate that the veteran was unable to handle his legal and 
financial affairs.  Moreover, there is no indication that 
R.V. is competent to comment on the veteran's psychiatric 
condition  See 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, R.V.'s 
statements are of no probative value to the veteran's claim. 

The veteran's attorney also points to a December 1985 
outpatient note which indicated the veteran needed assistance 
from his VA social worker to fill out forms for Public Aid.  
See the May 2000 Appellant's Brief at 5.  That the veteran 
needed assistance with filling out forms does not indicate 
that he was mentally incompetent to file a claim for 
benefits.  To the contrary, the act of asking for assistance 
in the claims process itself demonstrates, if anything, that 
the veteran was cognizant of what was required of him to file 
a claim and merely needed some guidance with paperwork.  
Since the veteran filed for public assistance in 1985, it 
would logically follow that he was capable of filing for VA 
benefits, assuming that he received proper assistance from a 
VA employee, veteran service organization or other 
knowledgeable individual.

In view of the foregoing, which indicates the absence of 
specific evidence of profound mental illness, the Board 
rejects the contention of the veteran and his attorney that 
the veteran's mental problems in 1985 form a basis for 
equitable tolling of the requirements for pursuing VA claims.  
See Barrett, 363 F. 3d at 1321 [a medical diagnosis alone or 
vague assertions of mental problems will not suffice].  The 
veteran's argument thus fails.

The veteran additionally argues that in 1985, while he was a 
patient at a VA hospital, he was approached by O.V., an 
employee at the RO, who told him not to pursue a claim for 
his condition because it would be unsuccessful.  See the 
October 1997 notice of disagreement; see also the June 1998 
RO hearing transcript, page 7.

The Board finds the veteran's statement, which is unsupported 
by any objective evidence of record, to be incredible.  
Moreover, even assuming that an RO employee gave the veteran 
erroneous or bad advice about his eligibility for benefits, 
the Court has made clear on numerous occasions that 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  See 
Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 
9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 
17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Accordingly, this second contention of the veteran also 
fails.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for schizoaffective disorder since he complained 
consistently of symptoms of the disability since he left 
service.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of July 2, 1987 is warranted for the grant of 
service connection for schizoaffective disorder.  The benefit 
sought on appeal is accordingly granted to that extent.


ORDER

Entitlement to an effective date of July 2, 1987 for the 
award of service connection for schizoaffective disorder is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


